DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada JP 2007-022799 A (hereinafter “Shimada”, previously cited).
Regarding claims 1, Shimada, with reference to FIGS. 8-10, discloses a stacker comprising: 
a medium stacking portion (8, FIGS. 9, 10) receiving and stacking a medium processed and discharged by a processing unit (3, FIG. 7); 
a medium butting portion (5) aligning the medium by contacting a leading end of the medium; 

wherein the stacker has a first mode (position of 106 in FIG. 9a) that makes the medium on the medium stacking portion moveable and a second mode (position of 106 in FIG. 10a or 10b) that prevents the medium on the medium stacking portion from sliding, 
in the first mode, the paddle stops (capable) in a state in which the feeding portion does not contact the medium (see FIG. 9a)  on the medium stacking portion, 
in the second mode, the paddle stops (capable) in a state in which the feeding portion comes into contact with the medium on the medium stacking portion and is deformed (see FIG. 10a or 10b), and 
when one medium is discharged, the paddle stops (capable) in the second mode, wherein the feeding portion includes a first feeding portion (119) and a second feeding portion (6a, which is an elastic rubber member with friction to pull a sheet) having a friction force with the medium that is different from that of the first feeding portion (119 is a flexible sheet that has a rigidity and friction coefficient that is less than those of discharged sheets, para. [0064]), 
the first feeding portion having a first bending rigidity (very low rigidity as the rigidity is less than a discharged sheet to prevent damage to a discharged sheet, [0071]), the second feeding portion having a second bending rigidity (notice 6a has a greater thickness than 119 and made of a rubber material, thereby implicitly teaching a higher rigidity to effectively pull a discharged sheet towards the medium butting portion) 
a static friction coefficient of a portion of the second feeding portion in contact with the medium is larger than a static friction coefficient of a portion of the first feeding portion in contact with the medium (6a is made of rubber, which is higher friction than a discharged sheet, whereas 119 has less friction than a discharged sheet), and
the first feeding portion and the second feeding portion extend outward in a radial direction (as shown in FIGS. 9 and 10) from the outer peripheral portion of the rotating member at predetermined angular intervals (broadest reasonable interpretation includes at defined locations in a rotational direction of the rotating member) in a circumferential direction.
Regarding claim 3, Shimada, with reference to FIGS. 8-10, discloses a stacker comprising: 
a medium stacking portion (8, shown in FIGS. 9 and 10) receiving and stacking a medium transported in a second transport direction (direction of arrow pointing to the left in FIGS. 9 and 10) which is a direction opposite to a first transport direction after being transported in the first transport direction (a sheet in duplex mode will move in first transport direction, a direction pointing to the right,  by refeed path 17, shown in FIG. 7);
a medium butting portion (5) aligning the medium by contacting a leading end of the medium; 

wherein the stacker has a first mode (position of 106 in FIG. 9a) that makes the medium on the medium stacking portion moveable and a second mode (position of 106 in FIG. 10a or 10b) that prevents the medium on the medium stacking portion from sliding, 
in the first mode, the paddle stops  in a state in which the feeding portion does not contact the medium (see FIG. 9a)  on the medium stacking portion, 
in the second mode, the paddle stops (capable) in a state in which the feeding portion comes into contact with the medium on the medium stacking portion and is deformed (see FIG. 10a or 10b), and 
when one medium is discharged, the paddle stops (capable) in the second mode, wherein the feeding portion includes a first feeding portion (119) and a second feeding portion (6a, which is an elastic rubber member with friction to pull a sheet) having a friction force with the medium that is different from that of the first feeding portion (119 is a flexible sheet that has a rigidity and friction coefficient that is less than those of discharged sheets, para. [0064]), 
the first feeding portion having a first bending rigidity (very low rigidity as the rigidity is less than a discharged sheet to prevent damage to a discharged sheet, [0071]), the second feeding portion having a second bending rigidity (notice 6a has a greater thickness than 119 and made of a rubber material, thereby implicitly teaching a higher rigidity to effectively pull a discharged sheet towards the medium butting portion) 
a static friction coefficient of a portion of the second feeding portion in contact with the medium is larger than a static friction coefficient of a portion of the first feeding portion in contact with the medium (6a is made of rubber, which is higher friction than a discharged sheet, whereas 119 has less friction than a discharged sheet), and
the first feeding portion and the second feeding portion extend outward in a radial direction (as shown in FIGS. 9 and 10) from the outer peripheral portion of the rotating member at predetermined angular intervals (broadest reasonable interpretation includes at defined locations in a rotational direction of the rotating member) in a circumferential direction.
Regarding claim 5, wherein the paddle resumes to rotate as the transport direction of the one medium is switched from the first transport direction to the second transport direction (see note below).
Note:  Broadest reasonable interpretation includes Shimada discloses a device (see FIG. 7) that is capable of resuming rotation of the paddle (106), to contact a different medium, when one medium being fed by reverse path (17) rollers in a first transport direction (right direction) is switched to a second direction (left direction) by curved path downstream of 17 in FIG. 7).
Regarding claim 10, a stop position of the paddle changes according to a total thickness (capable, see also FIGS. 3A-3D showing thickness of stack increasing and 
Regarding claim 9, the paddle performs one rotation operation each time the medium is stacked on the medium stacking portion, and the second feeding portion contacts the medium on the medium stacking portion at the end of the one rotation operation (structure is capable of performing the recited functional language).
Regarding claim 10, a stop position of the paddle changes according to a total thickness (capable, see FIG. 9 or 10 showing thickness of stack increasing and therefore stop may occur at a higher position according to a thickness of a discharged sheet) of the media stacked in the medium stacking portion.
Regarding claim 11, wherein the paddle stops earlier as the total thickness of the media stacked on the medium stacking portion is thicker (capable of performing functional language, see also FIG. 9 or 10 showing thickness of stack increasing and therefore stop may occur at an earlier position).
Regarding claim 13, a medium processing device (3 or 51, shown in FIG. 7) comprising: the stacker according to claim 1; and a transport mechanism (feed rollers shown in FIG. 7) transporting the medium and discharging the medium to the stacker.
Regarding claim 14, a medium processing device (3 and 51, shown in FIG. 7) comprising: the stacker according to claim 3; and a transport mechanism (feed rollers, capable of feeding a medium in the first and second transport direction) transporting the medium in a first transport direction and a second transport direction opposite to the first transport direction and discharging the medium to the stacker.
.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that Shimada’s first feeding portion (119) and second feeding portion (6a) contact each other and therefore “cannot extend outward in a radial direction from the outer peripheral portion of the rotating member at predetermined angular intervals in a circumferential direction” as now recited in claims 1 and 3.
In response, while the examiner agrees that the first feeding portion and the second feeding portion of Shimada contact each other, the broadest reasonable interpretation of the claim limitation “at predetermined angular intervals in a circumferential direction” means wherein the first feeding portion and the second feeding are located at defined positions in a rotational direction of the rotating member, which is taught by the first feeding portion and the second feeding portion of Shimada (119 and 6a do not share the same circumferential positon and therefore are located at predetermined angular intervals). 
Since the argument presented by Applicant is not persuasive, the claims stand finally rejected by the same art presented in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.